Citation Nr: 0813191	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-32 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.R.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to February 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in January 2008; a 
transcript is of record. 

In January 2008, the veteran submitted additional evidence to 
the Board.  This evidence did not pertain to the issue 
decided herein.  As such, the Board will proceed with the 
adjudication of this claim notwithstanding that the veteran 
has not waived his right to initial RO consideration of this 
evidence.  38 C.F.R. § 20.1304(c) (2007).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no credible evidence that chloracne became manifest 
to a degree of 10 percent or more within one year of the 
veteran's last day of service in the Republic of Vietnam.





CONCLUSION OF LAW

Chloracne was not incurred in or aggravated by service and is 
not presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1116, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).    

Here, prior to initial adjudication of the veteran's claim, 
in correspondence dated in July 2004, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran on what the evidence needed to show to 
establish entitlement to chloracne on a presumptive basis.  
The RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claim, including 
which portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also specifically requested that the veteran 
send any evidence in his possession that pertained to the 
claim. 

In correspondence dated in July 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.  
Although this notice was not provided until after the initial 
adjudication of the claim, the RO subsequently readjudicated 
the claim and issued a supplemental statement of the case in 
July 2007.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records.  The 
RO also obtained private medical records from Dr. S.B. and 
Dr. A.R. on the veteran's behalf.  The RO also attempted to 
obtain records from Dr. G.D. and Dr. J.L.  The RO received 
responses that these doctors had either retired or had passed 
away.  The veteran also identified a Dr. A.J. at his hearing, 
but acknowledged that she had passed away as well.  The Board 
finds that these records are no longer available and that VA 
has no further duty to assist the veteran in obtaining them.  

The Board's duty to assist also requires providing a medical 
examination or obtaining a medical opinion, but only in 
certain circumstances.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a 
medical examination or obtain a medical opinion arises only 
if, among other things, the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but establishes that the veteran 
suffered an event, injury, or disease in service or that 
certain diseases manifested during an applicable presumptive 
period.  Id.  Whether certain diseases listed in regulatory 
provisions manifested during an applicable presumptive period 
is a factual determination the Board must make.  McLendon, 20 
Vet. App. at 82.  

Here, the veteran was not provided with a VA examination for 
chloracne, but the Board finds that no such examination was 
required.  For reasons explained more fully below, the 
competent medical evidence already establishes that the 
veteran has chloracne.  The pertinent question before the 
Board is whether there is any credible evidence that 
chloracne became manifest to a degree of 10 percent or more 
within the applicable presumptive period.  A medical opinion 
is not necessary to make this factual determination.  Thus, 
VA had no duty to provide a medical examination for either of 
the claimed conditions and the failure to do so is not a 
breach of its duty to assist.  Accordingly, the Board will 
proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3) (West 2002 & 
Supp. 2007), 38 C.F.R. § 3.307(a)(6)(iii) (2007).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during that 
period.  Id.  

Service connection for chloracne may be presumed based on 
exposure to certain herbicide agents.  38 U.S.C.A. § 1116 
(West 2002 & Supp. 2007), 38 C.F.R. §§ 3.307, 3.309 (2007).  
If the veteran was exposed to an herbicide agent during 
active military, naval, or air service, chloracne shall be 
service-connected if chloracne becomes manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed even though there is no record 
of such disease during service.  38 C.F.R. § 3.307(a)(6), 
3.309(e) (2007).  The term "herbicide agent" means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, specifically 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6) 
(2007).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  


Analysis

The veteran has contended that he has rashes (chloracne) as a 
result of exposure to herbicides while serving in Vietnam.  
At the veteran's Travel Board hearing, he testified that he 
saw a doctor for the skin rash two months after leaving 
service and that the doctor treated him for this condition 
until 1994.  The veteran stated that the doctor had passed 
away and that he was unable to obtain those records.  The 
veteran also testified that he did not recall having a 
physical examination at the time of his discharge.  The 
veteran also testified that a physician at the Daytona Beach 
VAMC had told him his chloracne was related to exposure to 
herbicides.

The veteran's personnel records confirm his presence in 
Vietnam during the applicable presumptive period.  
Specifically, personnel records placed him in the Republic of 
Vietnam between October 1965 and February 1966.  Thus, the 
veteran is presumed to have been exposed to herbicides.  38 
U.S.C.A. § 1116(a)(3) (West 2002 & Supp. 2007), 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  

The competent medical evidence also confirms that the veteran 
has a current diagnosis of chloracne.  (See Agent Orange 
Protocol Examination report, dated in April 2004).  

Despite that the veteran is an herbicide exposed veteran and 
has a diagnosis of chloracne, the Board finds there is no 
credible evidence that chloracne became manifest to a degree 
of 10 percent or more within a year of the veteran's last day 
of service in the Republic of Vietnam.  

The veteran's service medical records did include a 
separation examination report, dated in February 1966.  In a 
report of medical history prepared at that time, the veteran 
checked "no" when asked whether he had skin diseases now or 
in the past.  The report of the actual physical examination 
was negative for any skin abnormalities.  Progress notes in 
the veteran's service medical records were also negative for 
complaints, treatment, or diagnoses of a skin rash.

The medical evidence also included a letter from Dr. S.B., 
dated in July 2005, reflecting treatment for various skin 
diseases.  Specifically, Dr. S.B. stated that he treated the 
veteran with topical steroids including Cyclocort cream and 
Lidex ointment for eczematous patches of the arms and legs in 
September 1991, January 1995, and December 2003.  This letter 
provides no support for the veteran's claim because it does 
not pertain to treatment for chloracne.

The earliest diagnosis of chloracne is found in an Agent 
Orange Protocol Examination report from the Daytona VAMC, 
dated in April 2004.  This is nearly three decades after the 
last day the veteran served in the Republic of Vietnam.  
Moreover, contrary to the veteran's testimony, the examiner, 
who appears to be the same examiner that he identified at his 
hearing, only diagnosed the veteran as having chloracne.  He 
had made no comment as to the onset or etiology of the 
condition.  He also indicated that the rash was in remission.

With respect to the veteran's contentions that he has 
suffered from chloracne since service discharge, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In any event, the Board finds that the veteran's lay 
statements our outweighed by the negative service medical 
records and post-service treatment records (indicating a 
diagnosis of chloracne was not made until several decades 
post-service).  The Board finds it to be particularly 
significant the veteran first filed a claim for service 
connection for chloracne in July 2004, nearly three decades 
after leaving service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) (a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  Indeed, 
there is no competent evidence of treatment for any type of 
skin disorder until 1991, which is still over two decades 
after the veteran's service discharge.  Moreover, assuming 
arguendo that he suffered a skin disorder shortly after 
discharge, the veteran lacks the competence to diagnosis his 
skin condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The absence of a diagnosis in service medical records and 
separation examination report, and that the first record of a 
diagnosis of chloracne was nearly three decades after the 
veteran's discharge, weighs against the veteran's claim of 
having been treated for chloracne shortly after service.    


ORDER

Service connection for chloracne is denied.

REMAND

In a written statement dated in July 2005, the veteran 
reported several PTSD stressors that allegedly occurred 
during his active duty while serving in Vietnam.  At the 
veteran's Travel Board hearing in January 2008, he provided 
additional information about one of these incidents.  
Specifically, the veteran recalled a time when he was in the 
jungle approximately 100 miles north of Saigon when his unit 
and he came under enemy and friendly fire.  The veteran 
recalled that the incident happened sometime in either 
December 1965 or January 1966, most likely after Christmas.  
The veteran claimed, and his personnel records confirmed, 
that he was assigned to the 1st Infantry, 6th Artillery, D 
Battery, 8th Battalion, at that time.  

The Board finds that VA has a duty to further assist the 
veteran in verifying the occurrence of the claimed in-service 
stressors.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  Unit records showing attacks on a 
veteran's unit are "credible supporting evidence" that the 
veteran experienced the attacks personally.  Pentecost v. 
Principi, 16 Vet. App. 124, 128-129 (2002).  With the 
additional information provided by the veteran, the Board 
finds that the history of the veteran's unit for the period 
of December 1966 and January 1967 should be researched for 
the purpose of verifying whether the unit sustained attacks.    

In January 2008, the Board received additional evidence from 
the veteran in support of his PTSD claim consisting of 
newspaper articles and photographs.  This evidence was not 
considered by the RO.  Regulations provide that when the 
Board receives pertinent evidence not reviewed by the agency 
of original jurisdiction (AOJ) that it must remand that 
evidence to the AOJ unless that procedural right has been 
waived.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  The veteran 
has not waived this procedural right and on remand, the 
RO/AMC should consider this evidence in the first instance.  




	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran to submit a more 
specific and detailed statement, if 
possible, describing his alleged 
stressor.  He should be informed that 
specific dates, locations, 
circumstances and names of those 
involved in the reported incident would 
prove helpful in attempting to verify 
his stressor.

2.  After providing the veteran with 
the opportunity to provide additional 
stressor information, and regardless of 
whether he responds, request that the 
U.S. Army and Joint Service Records 
Research Center (JSRRC) review history 
of the veteran's unit for the period of 
December 1966 and January 1967 for the 
purpose of verifying whether the 
veteran's unit was subject to attacks 
from either friendly or enemy fire.  

3.  Following the above, the RO must 
make a specific determination as to 
whether that claimed stressor is 
sufficiently verified, based on a 
review of the entire evidentiary 
record.  All credibility issues related 
to this matter should be addressed at 
that time.  

4.  If, and only if, a stressor has 
been verified, schedule the veteran for 
a complete and thorough VA examination 
by a psychiatrist.  In conjunction with 
examination, the psychiatrist should be 
given a copy of this remand and the 
veteran's claims folder for review.



The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders-
IV.  All necessary special studies or 
tests, including appropriate 
psychological testing and evaluation, 
is to be accomplished.

The examination report should reflect 
review of pertinent material in the 
claims folder.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of 
the veteran's psychiatric status.

The psychiatrist must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM- 
IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor or stressors reported by the 
veteran and established as having 
occurred during the veteran's active 
service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


